421 So. 2d 669 (1982)
Alice GOLDBERG, Appellant,
v.
Eli ROSS, Morris B. Horowitz, Maynard B. Ross, and Fogle, Connelly and Cook, Appellees.
No. 82-173.
District Court of Appeal of Florida, Third District.
November 2, 1982.
Neil J. Berman, Miami, for appellant.
Lewis H. Fogle, Jr., Miami, for appellees.
Before HUBBART, C.J., and BARKDULL and NESBITT, JJ.
PER CURIAM.
We reverse the trial court's order which denied discovery of a judgment debtor's trust fund records held by his attorney upon a holding that the attorney-client privilege does not extend to such records. Ashcraft v. Harvey, 315 So. 2d 530 (Fla. 4th DCA 1975); Silverman v. Turner, 188 So. 2d 354 (Fla. 3d DCA 1966). Documents which are not privileged in the hands of the client cannot be shielded by transferring them to the attorney. Ashcraft, supra.
Reversed and remanded.